Citation Nr: 1455803	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-50 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include cognitive disorder, bipolar disorder, mood disorder, obsessive compulsive disorder, and attention deficit disorder with hyperactivity, to include as secondary to a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to May 1996 and had additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. Jurisdiction of the case has since been transferred to the Reno, Nevada RO. It has been requested that jurisdiction be once again transferred back to the Boise, Idaho, RO, as noted in an August 2014 letter.

The Veteran and his wife testified before a Decision Review Office (DRO) at the RO in Boise, Idaho in April 2010. This transcript has been associated with the file.

The Board denied the claim in a June 2013 decision. The June 2013 Board decision that denied the claims was vacated and remanded by the Court of Appeals for Veterans Claims (Court) in February 2014 based on a Joint Motion for Remand (JMR).

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2014 Joint Motion for Remand (JMR), the Court found that the Board relied on an inadequate medical opinion for the June 2013 denial of the Veteran's claim. The Court stated that an additional medical opinion should be obtained to clarify the diagnosis of any psychiatric disability and provide an etiological opinion with regard to any psychiatric diagnosis. Additionally the examiner should discuss whether the currently diagnosed factitious disorder is related to the Veteran's active duty service and whether any factitious disorder is a psychiatric disorder or a personality disorder. An addendum opinion must be provided. 

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the July 2010 VA examiner.  The purpose of the examination is to determine the etiology of any acquired psychiatric disorders, to include factitious disorder. 

The following considerations must govern the opinion:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to:  

The November 1994 service treatment record regarding a head injury resulting from a fall down the stairs.

The October 2004 statement from the Veteran's commanding officer that noted the Veteran's commendable work performance. 

The May 2009 VA examination for a TBI.

The July 2010 VA examination regarding mental disorders.
The July 2014 medical opinion provided by Dr. S.T., which stated that the Veteran's neurobehavior and psychiatric diagnoses resulted from the November 1994 TBI, but failed to account for the period of time between 1996 and 2008 where there were no objective complaints of psychiatric or neurobehavioral issues. 

c. All indicated tests and studies must be performed.

d. The examiner must provide an opinion as to whether the Veteran has an acquired psychiatric disorder that began during active service or is related to any incident of service, including the November 1994 head injury. 

The opinion should address any lapse of time between the incident in service and the first objective medical evidence in September 2008. Specifically the examiner should address whether delayed symptomatology is likely following a TBI.

e. In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.

f. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



